Case 1:17-cv-04853-JSR Document 118 Filed 08/28/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

oo ee eee x
SARAH PALIN, :
17-cv-4853 (JSR)
Plaintiff,
ORDER
-y-
THE NEW YORK TIMES COMPANY and JAMES
BENNET,
Defendants. :
~ oe ee x

JED S. RAKOFF, U.S.D.J.

The Court hereby corrects the following error in the
Opinion and Order signed today, August 28, 2020, Dkt. No. 117,
in the above-captioned matter: On page 35, line 5, the word

“2020” is deleted and replaced with “2021.”

Dated: New York, NY

August 2% 2020 WALZ

JED&S. RAKOFF, USS.D.Jd.

 

 

 
